Memo Opinion
PER CURIAM:
John C. Harris, an inmate of the Nebraska State Prison, appearing pro se, filed with this Court a petition wherein he alleged that a detainer had been filed with the warden of the prison by reason of an information having been filed against him in Missoula, Montana; that he has sought a speedy trial upon the merits of the charges and that the same has been denied him.
This matter has been referred to the county attorney, Harold J. Pinsoneanlt, Esq., of Missoula, Montana and we are advised that since receiving this petition the petitioner has made arrangements for restitution and that the information has been ■set aside. For these reasons the relief here sought has. already been granted and the matter,is now moot.
The relief requested is therefore denied and the proceeding is dismissed. , ;
A copy of the court’s order of dismissal from Missoula County is appended.
APPENDIX
In the DISTRICT COURT of the FOURTH JUDICIAL DISTRICT of the STATE OF MONTANA, In and for the COUNTY OF MISSOULA.
STATE OF MONTANA, Plaintiff -v-JOHN C. HARRIS, Defendant
MOTION
*521Comes now the County Attorney of Missoula County, Montana and moves the Court that the charge contained in the Information filed herein be dismissed for the reason that,
The Defendant is incarcerated in the Nebraska Penitentiary; that a program of restitution has been negotiated; that in view of these developments and in the interests of justice, the State of Montana requests that prosecution at this time be withheld and that the charge be dismissed.
August 13, 1970.
/s/Harold J. Pinsoneault
Upon reading the foregoing Motion and for the reasons therein stated;
It is hereby ordered that Information filed herein be and the same is hereby dismissed.
Dated this 14th day of August, 1970.
B. GARDNER BROWNLEE, DISTRICT JUDGE.